Citation Nr: 0026823	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an upper back 
(thoracic spine) disability.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral spondylolysis at L5 with spondylolisthesis, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 to January 
1992 with three months and seven days prior active service 
and four years, nine months, and 29 days of prior unverified 
inactive service.

The veteran filed a claim in March 1992 for service 
connection for a back disability.  This appeal arises from 
the November 1992 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for back strain.  A Notice of 
Disagreement was filed in December 1992 and a Statement of 
the Case was issued in January 1993.  A substantive appeal 
was filed in April 1993 with a request for a hearing at the 
RO before a local hearing officer.  

In June 1993, the above-mentioned RO hearing was held.  
Additionally, in October 1994 a hearing at the RO before a 
local hearing officer was held pursuant to the veteran's 
request in May 1994.

By rating decision in October 1993, the RO granted service 
connection for bilateral spondylolysis at L5 with 
spondylolisthesis and assigned an evaluation of 10 percent.  
The veteran continued his appeal of the assigned rating.  By 
rating decision in November 1994, the RO assigned an 
evaluation of 40 percent for the veteran's service connected 
lower back disability effective from January 1992, granted 
Paragraph 30 benefits from June 13, 1994 through August 1994, 
and continued a 40 percent evaluation from September 1, 1994.  
The veteran has continued his appeal of the assigned rating.

In May 1994, the veteran filed a claim for service connection 
for an upper back disability.  In October 1994, the veteran 
filed a claim for service connection for an ulcer.  This 
appeal additionally arises from a May 1995 rating decision 
from the Pittsburgh, Pennsylvania RO that denied the 
veteran's claim for service connection for an upper back 
disability and for an ulcer.  A Notice of Disagreement was 
filed in May 1995 and a Statement of the Case was issued in 
June 1995.  A substantive appeal was filed in October 1995 
with a request for a hearing at the RO before a local hearing 
officer.  The veteran failed to report for the scheduled RO 
hearing. 

This case was remanded in December 1997 for further 
development.  The case was thereafter returned to the Board.

By rating action of January 2000, service connection for 
gastroesophageal reflux disease (GERD) (claimed as an ulcer 
of the upper gastrointestinal tract on a direct basis or due 
to the service connected low back disability) was granted.  
Therefore, this issue is no longer before the Board.

The issue of entitlement to a rating in excess of 40 percent 
for bilateral spondylolysis at L5 with spondylolisthesis, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999) is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  The claim of service connection for a disability of the 
thoracic spine is plausible.

2.  It is at least as likely as not that scoliosis of the 
thoracic spine is related to service connected low back 
disability.

3.  It is at least as likely as not that arthritis of the 
thoracic spine is related to scoliosis.



CONCLUSIONS OF LAW

1.  Scoliosis of the thoracic spine is secondary to service 
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. 3.310 (1999).

2.  Arthritis of the thoracic spine is secondary to scoliosis 
of the thoracic spine.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in July 1985, no history 
of back pain was reported.  On examination, the veteran's 
spine was clinically evaluated as normal.

On an Airborne examination in October 1986, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

On a Ranger physical examination in August 1989, no history 
of back pain was reported.  On examination, the veteran's 
spine was clinically evaluated as normal.

In September 1989, the veteran was seen with complaints of 
right upper back pain.  He noticed the pain when running and 
it lasted approximately 15 minutes.  He felt no pain 
currently.  The pain was temporary and localized.  On 
examination, the veteran had good range of motion with some 
discomfort of the right side.  There was tenderness with deep 
palpation of the right upper back in the area of the right 
latissimus dorsi.  The assessment included muscle 
(mechanical) strain.

In May 1990, the veteran was seen with complaints of a lower 
back problem causing sharp pains.  He stated that after 
running, he felt pain to the lower back and when he sat, his 
upper shoulder hurt with a semi-sharp/dull pain.  He had full 
range of motion.  The impression included lumbar strain and 
esophageal reflux. 

Later in May 1990, the veteran was seen with complaints of 
muscle spasms in the back.  The pain was aggravated with 
rotation of the upper torso and movements of the head, neck, 
and upper extremities.  There had been no recent trauma.  He 
denied incontinence and paresthesia.  On examination of the 
back, the spine was midline and nontender over the entire 
length.  There were tight paravertebral muscles of the 
thoracic and lumbar region.  There was tenderness with 
resistive abduction of the upper extremities.  The assessment 
included back muscle spasms.  

In June 1990, the veteran was seen with complaints of back 
pain.  He first had an episode of back pain in 1987/88 after 
a jump.  Since then he would have occasional twinges of 
tightness with quick twisting.  About three weeks previously 
he noted that his back was tight all the time and he had 
sharp pain with running.  Currently the pain was "tightness, 
mixed with pain" and was constant.  On examination there was 
full range of motion of the back and no spasms were noted.  
The hamstrings were tight.  The assessment included back pain 
secondary to tight hamstrings.  

Later in June 1990, the veteran was seen with complaints of 
back pain, and he said he was not doing much better.  The 
assessment included low back pain.  X-rays were scheduled.  

An x-ray of the thoracic spine from June 1990 includes that 
there was a mild scoliotic curvature of the mid and upper 
thoracic spine, but the intervertebral spaces were well 
maintained.  No evidence of acute trauma was seen.  The 
impression included degenerative changes of the thoracic 
spine secondary to scoliosis.  

In July 1990, the veteran was diagnosed with symptomatic 
spondylolisthesis L5, S1.

In January 1991, the veteran was seen with complaints of pain 
in the middle and lower back.  The pain occurred when bending 
over and when running.  It was sharp pain in the lower back, 
tightness, and twitching in the neck.  On examination of the 
back, there was good range of motion.  There was pain at L5 
to S1.  The assessment included chronic periodic back pain.

In May 1994, the veteran filed a claim for service connection 
for an upper back disability. 

At an RO hearing in October 1994, the veteran testified that 
he was having feelings of pressure that would run up the back 
to the neck.  

On a VA examination in October 1994, the veteran complained 
of back discomfort since parachute jumps in service beginning 
in 1987.  The veteran's back showed restriction of movement.  
He had significant limitation of bending at the waist.  He 
also had some resistance of movement on lateral rotation.  
The diagnoses included back tightness.  

On a VA examination in December 1994, the veteran had a 
history of back pain since repeated parachute jumping in 
service.  The examination of the thoracolumbar spine showed 
only relatively mild abnormalities.  There was decreased 
range of motion. 

By rating action of May 1995, service connection for an upper 
back disability was denied.  The current appeal to the Board 
arises from this action.

On a VA examination in June 1998, the veteran reported that 
he injured his back in service during parachute jumps.  On 
examination, there was very mild scoliosis of the thoracic 
spine with the convexity to the left.  The diagnoses included 
mild right convex scoliosis of the thoracic spine.  

On a VA x-ray of the thoracic spine in June 1998, it was 
initially indicated that it was a limited study since the 
entire T1 vertebral body and the superior half of the T2 
vertebral body were obscured on the lateral view and could 
not be adequately evaluated.  There was minimal anterior 
wedging of the T7 through T12 vertebral bodies which appeared 
to be old rather than recent.  There was no evidence of 
recent fracture, subluxation, or dislocation of the 
visualized thoracic spine.  There was minimal degenerative 
changes of the thoracic spine with slight marginal 
hypertrophic spurring of the mid and lower thoracic vertebral 
bodies.  There was mild right convex scoliosis of the 
thoracic spine.

On a VA examination in August 1999, it was noted that there 
had been transient episodes of upper back pain in service and 
subsequent to service.  On examination, the postural curves 
were essentially normal.  Thoracic kyphosis was normal.  
There was a normal transition from kyphosis into lordosis at 
the thoracolumbar junction.  There were no bony or muscular 
defects in the thoracic region.  Chest expansion was normal.  
There was no tenderness to palpation in either thoracic 
paraspinal area.  There was focal tenderness to palpation in 
the midline over the spinous process of approximately T9, but 
no other tenderness to palpation in the thoracic region.  
Rotation of the thoracic spine was approximately to 25 
degrees in each degrees, normal was to 35 degrees.  

The x-rays from August 1999 showed mild or mild to moderate 
degenerative changes between T4 and T10 with some reduction 
in disk space height.  There was some end plate sclerosis, 
mild irregularity of the end plates and mild ossification 
reduction in the anterior height of the vertebral bodies 
between approximately T4 and T9.  There were areas of 
calcification in the anterior longitudinal ligament at T8-T9 
and at T9-T10.  There was a right thoracic scoliosis which 
measured 18 degrees (Cobb) between T4 and T10 and especially 
below T7.  There was no x-ray evidence of fracture or of 
malignant disease.  The discussion included that the presence 
of thoracic scoliosis was commonly seen in the presence of 
spondylolisthesis at the lumbosacral junction.  It was as 
likely as not that the scoliosis in the thoracic spine was 
related to the spondylolisthesis in the lumbosacral spine.  
It was the examiner's opinion that there was no disability 
related to the upper back; that the scoliosis was minor; that 
the degenerative changes were not disabling; the scoliosis 
was not symptomatic and was by no means disabling; and that 
the degenerative changes in the thoracic spine were neither 
caused by or aggravated by the veteran's military service.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999).  Secondary service connection may 
also be granted when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition.  In such case, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  With regard 
to a claim for secondary service connection, a claimant must 
provide competent evidence that the secondary condition was 
caused or aggravated by the service-connected condition.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Scoliosis was first noted in service and is present 
currently.  A VA physician has opined that the condition is 
secondary to service connected low back disability.  There is 
no evidence to refute this, and thus service connection for 
scoliosis on a secondary basis is warranted.

Arthritis of the thoracic spine was first noted in service, 
and the physician at that time attributed the condition to 
the scoliosis for which service connection has been granted 
by this decision.  A VA examiner in the August 1999 VA 
examination said that the degenerative changes in the 
thoracic spine were neither caused by nor aggravated by the 
veteran's military service.  He did not address the question 
of whether the scoliosis was secondary to scoliosis for which 
service connection is being granted by this decision.  As 
there is no evidence to refute the opinion of the service 
physician that the arthritis is secondary to the scoliosis, 
service connection for scoliosis of the thoracic spine is 
granted.


ORDER

Entitlement to service connection for a thoracic spine 
disability consisting of arthritis and scoliosis is granted.


REMAND

As to the issue of entitlement to a rating in excess of 40 
percent for bilateral spondylolysis at L5 with 
spondylolisthesis, the Court has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.

In reviewing the record, the undersigned notes that in the 
December 1997 Remand, it was indicated that a VA neurological 
examination for rating purposes to evaluate any neurological 
disorder co-existing with the veteran's service connected 
bilateral spondylolysis at L5 with spondylolisthesis should 
be provided.  There is evidence that the veteran failed to 
appear at a scheduled VA neurology examination in July 1999, 
however any letter notifying the veteran of this examination 
is not of record.  Therefore, another neurological 
examination should be scheduled and a copy of the letter to 
the veteran notifying him of the time and place of the 
examination and the address to which it is sent be included 
in the claims folder.

Additionally, another orthopedic examination of the veteran 
should be ordered, as the medical evidence of record does not 
adequately address the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that in 
evaluating a service-connected joint, the Board erred by not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  When addressing 
functional loss, the provisions of VAOPGCPREC 36-97 (December 
1997) must be taken into account.  This opinion provides that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion and that 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  Thus, it must be 
determined whether a higher rating is warranted under DC 5293 
based on functional loss. 

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars and muscle damage if 
the assignment of the additional rating did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
critical element in determining whether separate conditions 
referable to the same disability may be assigned separate 
ratings is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Therefore, the RO 
should determine if separate ratings are assignable for any 
scars related to the service connected bilateral 
spondylolysis at L5 with spondylolisthesis. 

The veteran reported that he has had treatment at the 
University Drive and Highland Drive VA Medical Centers in 
Pittsburgh, Pennsylvania.  Treatment records from these 
facilities should be requested prior to a VA examination.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran claimed at the October 1994 RO hearing that his 
bilateral spondylolysis at L5 with spondylolisthesis has 
caused him difficulties with his employment.  The RO has not 
adjudicated the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(The Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
bilateral spondylolysis at L5 with 
spondylolisthesis since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the University Drive and Highland 
Drive VAMCs. 

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected bilateral spondylolysis 
at L5 with spondylolisthesis.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
bilateral spondylolysis at L5 with 
spondylolisthesis due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected bilateral 
spondylolysis at L5 with 
spondylolisthesis.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.
 
3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
bilateral spondylolysis at L5 with 
spondylolisthesis pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected bilateral spondylolysis at L5 
with spondylolisthesis.  Consideration 
should additionally be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 


